—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered October 11, 2000, convicting him of sodomy in the first degree (six counts), sexual abuse in the first degree (six counts), sexual conduct against a child (two counts), sodomy in the second degree (two counts), and sexual abuse in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the hearing record demonstrates that the police entered the defendant’s apartment and arrested him only after obtaining permission to enter from the defendant’s wife, an individual who clearly possessed the authority to consent (see People v Sturdivant, 247 AD2d 413; People v Russo, 243 AD2d 658, 659; People v Nasario, 258 AD2d 599; People v Huff, 200 AD2d 761, 762). Accordingly, there was no Payton violation (see Payton v New York, 445 US 573).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Florio, J.P., O’Brien, McGinity and H. Miller, JJ., concur.